Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office Action.   Claims 1-6, 8-18, and 20 are currently pending and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Previous 112 Rejections have been withdrawn based on Applicant’s amendments.
Applicant’s arguments with respect to Claim 1 have been fully considered but are moot in view of new reference Matejka.
Applicant’s arguments with respect to Claim 14 and 20 amendments have been fully considered but are non-persuasive in view of reevaluation of King.   With respect to, “wherein the given task comprises mitigating an issue” and “the inputs mitigate the issue”: Under BRI this describes a “type” of task or inputs that mitigate an issue. See King- 0027, Figure 2 (Middle Box-204C) (“Command, fixed problem”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over King (2017/0090736) in view of Ramamurthy (2006/0184410) in view of Matejka (2013/0097497).

Regarding Claim 1, King discloses:  A computer-implemented method (Figure 1(104), 0019-0020 -  host system 104), comprising: 
monitoring, by one or more processors in a shared computing environment, tasks performed within the shared computing environment by an authorized user via at least one interface of a computing system; (Figure 2, 0013, 0024-SME’s messages/actions to solve problems; The log elements 204a may be threads, comments, entries provided by users, pictures, URL links, etc., hereinafter "content." For example, each log element 204a may be a thread that addresses one sub-problem, a comment directed to a specific user, thoughts and conversations, etc., or combinations thereof.)
determining, by the one or more processors, based on the monitoring, that the authorized user is initiating a given task, wherein the given task is a recurring administrative task within the shared computing environment; (Figure 2, 204(a, c, d), 0013, – the interactions by a SME to solve the problem) 
querying, by the one or more processors, a repository accessible to the one or more processors in a shared computing environment to determine if the repository comprises a runbook comprising guidance relevant to the given task; based on the querying, determining that the repository does not comprise the runbook; (0012, 0029(bottom), Figure 2 (206(a)-Runbook choices) - [0012] As problems arise in various systems, an attempt may be made to resolve the problem with a runbook, i.e., using a set of predefined or predetermined instructions, actions, and/or steps to perform to resolve the issue.  The runbook may be a pre-existing process or instruction manual that has been tested and ensured for solving a variety of problems related to one or more systems and problems associated with the one or more systems.  If an existing runbook does not provide a solution to the problem in the system, the problem may be routed to one or more subject matter experts (SME))
based on the determining, automatically initiating one or more devices of the computing system to capture contemporaneously with an authorized user performing activities to complete the given task, the activities performed by the authorized user to complete the task, (Figure 2, 0024 – “automatically initiating one or more devices of the computing system to capture contemporaenously…” is interpreted as automatically recording the user’s interactions as they are received through the user’s interface)
and to cognitively analyze the activities performed by the authorized user to complete the given task, (Examiner notes underlined language is directed to intended use and given limited patentable weight; 
Figure 2, 0038(bottom) –the NLP analysis is interpreted as cognitively analyze the activities performed by the authorized user to complete the given task,
Figure 2-[0038] In an alternative embodiment and/or in combination with the above described process, the tagging may be performed automatically by the collaborative effort system.  For example, in some embodiments, a user may not tag the log entries, but when the collaborative effort system is closed, a process and/or algorithm may be performed (interpreted as cognitively analyzing).  For example, a natural language process (NLP) and analytic analysis may be applied to the content of the collaborative effort system.  Log elements of the content may then be identified by the NLP and analytic analysis to tag or apply annotations to various log elements or portions thereof.  The tagged and/or annotated log elements may then be presented to a user in a user interface for review and/or approval. (receiving the user’s approval via the user interface of the tags and/or annotated log elements is interpreted as capturing activities in real-time). The approved log elements may then be used to form a runbook.
Figure 1(104), 0019-0020, 0038 –  [0020] The host system 104 (as the device) may also operate as an application server.  The host system 104, in such embodiments, may execute one or more computer programs, including the collaborative effort system 110, to provide aspects of embodiments as described herein.  Processing may be shared by the user system 102 and the host system 104 by providing an application to the user system 102.)
wherein the capturing comprises capturing structured and unstructured data of the authorized user, (Figure 2, 0024, 0027- “relevancy” tags 204c (structured data); comments, entries, etc. (unstructured data) 
 [0027] As shown in FIG. 2, the tagging element 204c, when selected, may provide one or more options in an annotating element 204d to tag the associated log element 204a. That is, a user may determine and select a tag or indicator to be associated with the log element 204a, thus indicating the relevancy of the particular selected log element 204a. (structured data)
(0013, 0024-The log elements 204a may be threads, comments, entries provided by users, pictures, URL links, etc., hereinafter "content." For example, each log element 204a may be a thread that addresses one sub-problem, a comment directed to a specific user, thoughts and conversations, (unstructured data) etc., or combinations thereof.)
wherein the capturing and cognitively analyzing the activities comprises: 
determining, by the one or more processors, based on the monitoring, that the authorized user has changed from utilizing a first tool through the at least one interface to utilizing a second tool through the at least one interface, wherein the first tool and the second tool comprise tools executed by one or more computing resources comprising the shared computing environment; (0034- closing the collaboration system (Figure 3A) transitions between user collaboration (first tool) (Figure 2), and “generating a complete log, content history, transcript of the content of the discussion.” (second tool)
0034- “Turning now to FIG. 3A, an illustration of the closing function of a user interface of a collaborative effort system as described herein is shown. In FIG. 3A, a dialog box 300 is shown providing a confirmation that the collaborative effort system is being closed and additional commentary and/or information are provided therein. When closed, the collaborative effort system may form or generate a complete log, content history, transcript, etc. of the content of the discussion that was conducted within the collaborative effort system….”)
determining, by the one or more processors, that the authorized user is initiating an activity through the second tool of the at least user interface; (0034 - When closed, the collaborative effort system may form or generate a complete log, content history, transcript, etc. of the content of the discussion that was conducted within the collaborative effort system….” (initiating an activity through the second tool))
prompting, by the one or more processors, the authorized user, through the at least one interface, to provide an explanation for the changing from utilizing a first tool through the at least one interface to utilizing the second tool through the at least one interface; capturing the explanation for use in generating the runbook; (Figure 3A, 0034 – checking box for “create runbook from transcript”) (Examiner suggests re-phrasing to start with, “in response to…”)   
determining, by the one or more processors, based on the monitoring, that the authorized user has completed the given task;  (Figure 2, 0038(bottom) – receiving via the user interface the user approving the log elements is interpreted as “determining, based on the monitoring, that the authorized user has completed the task”   0034, Figure 3A- Alternatively, receiving a closing of the dialog box and forming a complete log, content history, transcript, etc. of the content of the discussion is interpreted as “determining, based on the monitoring, that the authorized user has completed the task”
0038-In an alternative embodiment and/or in combination with the above described process…The tagged and/or annotated log elements may then be presented to a user in a user interface for review and/or approval.  (interpreted as completed)) The approved log elements may then be used to form a runbook.)
0034- In FIG. 3A, a dialog box 300 is shown providing a confirmation that the collaborative effort system is being closed and additional commentary and/or information are provided therein.  When closed, the collaborative effort system may form or generate a complete log, content history, transcript, etc. of the content of the discussion that was conducted within the collaborative effort system.  The dialog box 300 may also include an option 302 to create a runbook based on the tagging during the discussion and collaborative effort performed within the collaborative effort system.  That is, a user, when closing the discussion within the collaborative effort system (after resolving a problem) may automatically have a runbook generated from the discussion based on the tagging.  
based on the determining, stopping, by the one or more processors, the capturing by the one or more devices of the activities performed by the authorized user; 
0034, 0038 - closing the collaborative group software is interpreted as a stopping of the capturing of activities performed by the user via that software 
0034- In FIG. 3A, a dialog box 300 is shown providing a confirmation that the collaborative effort system is being closed and additional commentary and/or information are provided therein.  When closed, the collaborative effort system may form or generate a complete log, content history, transcript, etc. of the content of the discussion that was conducted within the collaborative effort system.  The dialog box 300 may also include an option 302 to create a runbook based on the tagging during the discussion and collaborative effort performed within the collaborative effort system.  That is, a user, when closing the discussion within the collaborative effort system (after resolving a problem) may automatically have a runbook generated from the discussion based on the tagging.  
 0038(bottom) –In an alternative embodiment and/or in combination with the above described process, the tagging may be performed automatically by the 
collaborative effort system.  For example, in some embodiments, a user may not 
tag the log entries, but when the collaborative effort system is closed, a process and/or algorithm may be performed.  For example, a natural language process (NLP) and analytic analysis may be applied to the content of the collaborative effort system.  Log elements of the content may then be identified by the NLP and analytic analysis to tag or apply annotations to various log elements or portions thereof.  The tagged and/or annotated log elements may then be presented to a user in a user interface for review and/or approval.  The approved log elements may then be used to form a runbook. 
and generating, by the one or more processors, the runbook comprising the guidance relevant to the given task from the captured activities,
wherein the runbook comprises a logically ordered simulation of the activities performed by the authorized user to complete the given task 
  (0038(bottom) - The tagged and/or annotated log elements may then be presented to a user in a user interface for review and/or approval. The approved log elements may then be used to form a runbook
Figure 3A, 0034- That is, a user, when closing the discussion within the collaborative effort system (after resolving a problem) may automatically have a runbook generated from the discussion based on the tagging;
See Figure 4 , 0039-0041 – example of order of steps in runbook)  
obtaining, by the one or more processors, a notification that a user is initiating the given task; and based on the obtaining, providing, by the one or more processors, the runbook;  and initiating, by the one or more processors, the runbook, wherein the initiating comprises initiating the simulation (0022, 0029(bottom), Figure 2 – links to retrieving/accessing runbooks when solving a problem;  0029(bottom) - “…Further, links to runbooks or other pre-existing material that are associated with the problem and/or associated with systems, elements, etc. associated with the program or other systems that includes the problem may be provided in supporting elements 206a…”)
King does not explicitly state the unstructured data includes audio; wherein the 
one or more devices comprise an audio capture device and a screen recorder. Ramamurthy, “System and Method For Capture of User Actions and Use of Capture Data in Business Processes,” discloses this limitation  (0179- listeners capture “information on the screen” (screen recorder); audio from the telephone conversation recorded (unstructured audio; captured by an audio capture device) 
 [0179] A user working at a task on a workstation will activate one or more 
of the input devices in the course of performing the task.  As shown in FIG. 2, 
listeners receive raw information representative of mouse clicks, key actuations, and so forth, and provides such raw information to the desktop observer 557.  The listeners 550 may capture all control information on the screen, the control data, screen images, and control images.  In a preferred embodiment, the raw data is assembled or packaged into an XML format and stored in the form of XML scripts or sentences in memory 558.  In addition, audio may be simultaneously recorded from an audio input while user interactions are occurring and user interaction data is being captured.  For example, a user engaged in a business activity involving receiving telephone orders and entering information obtained from a caller into a database on a computer may have audio from the telephone conversation recorded in addition to the user interaction data from the various input devices.  Similarly, video depicting the user's activities may also be recorded by a camera.
0050-0051 -Another aspect of the present invention provides that audio and/or video recordings are made to capture activities, such as the activity of the user and others, that are not directly the result of interacting with a software application on the computer or workstation.  For example, the telephone discussions by the user, meetings in which the user participates and physical activities by the user in performing the tasks may be captured, preferably as XML components or elements to contextualize the relevance and relationship of a user's interaction with a software application being used in connection with a business process.  The recording preferrably includes context markers and time stamps to aid in matching and synchronizing different recorded portions with other captured data.  This capture of the manual elements of the user's process may also use other recording and/or capturing measures in addition to or in place of the audio and/or video recording. 
0051-…The presentation system may also display related annotations, images and graphics of the user and the application interactions combined with the captured audio and video data of the activities surrounding and relating to the user interaction or process.  A presentation system may be used to present together all of the captured data relating to a business process, no matter how captured or in what form)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify King’s initiated devices to include Ramamurthy’s audio capture device and a screen recorder, helping track a user’s tasks and business activity through multiple devices (0179(bottom)), “helping to present together all of the captured data relating to a business process, no matter how captured or in what form.” (0050, 0051).
King does not explicitly state the explanation is an “audio” explanation nor the capturing of the explanation is “by the audio capture device”; nor the runbook includes “an audio recording of the audio explanation” 
Matejka, directed to providing in-product questions and answers, discloses this limitation (0029, 0034-0046, Figure 4 – a recording of a user’s voice preparing “help content” within the discussion elements is interpreted as a user’s “explanation” for utilizing the tool/application;  each discussion element (Figure 4), or discussion elements ordered by “relevance” to a “command or type of project” can be considered a “logically ordered” simulation of the activities performed to complete the task;
Figure 4, 0029- The generation of a discussion element may be initiated by the context engine 212 or by a user. For example, as described below in conjunction with FIG. 4, a user may wish to generate a discussion element which includes help content related to a particular application command in order to provide assistance to one or more other users. The application commands to which the help content is relevant and/or one or more types of help content may then be associated with the discussion element. Help content may be prepared by the user via textual input, for example, by typing a question, typing an answer to a question, or a preparing a tip or description regarding a particular application command. Help content also may be prepared by recording the user's voice or by recording video of the user or of the user operating the software application. For example, including live or prerecorded video within the help content may enable other users to view the user perform a particular task within the software application. Such instructional videos are often referred to as troubleshooting videos, demonstrations, or walkthroughs. The context engine 212 may further enable the user to associate other types of multimedia content with the discussion element, such as application screenshots, project files, command logs, and the like.;
Examiner further notes under BRI in the final “initiating” limitation, the audio explanation is describing the simulation and the audio is not necessarily initiated) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Matejka’s audio recording into King’s in view of Ramamurthy’s explanations and runbook, helping provide audio assistance to one or more users related to a software application, command, or project type (Abstract, 0029). 

Regarding Claim 2, King discloses:  The computer-implemented method of claim 1, further comprising: obtaining, by the one or more processors, a notification that a user is initiating the given task; (Figure 2, 204 (a, c, d) -0024-0027- user creating new log elements 204a) and providing, by the one or more processors, the runbook to the user.  (0029(bottom) -Further, links to runbooks or other pre-existing material that are associated with the problem and/or associated with systems, elements, etc. associated with the program or other systems that includes the problem may be provided in supporting elements 206a.)

Regarding Claim 3, King discloses:  The computer-implemented method of claim 1, wherein the determining that the authorized user is initiating the given task comprises: monitoring the authorized user accepting an assignment to complete the given task through a ticketing system accessible via the computing system.  (Figure 2 (202a-Ticket 1001) – Also included in the first window 202 may be one or more modifiable fields 202a that provide additional general information related to the problem, including, but not limited to priority, status, impact, etc. As shown, FIG. 2 indicates a matter number "ticket 1001."/)

Regarding Claim 4, King discloses:  The computer-implemented method of claim 1, wherein the determining that the authorized user is initiating the given task comprises: obtaining, by the one or more processors, input from the authorized user, via the at least one interface, identifying the given task.  Figure 2, 204 (a, c, d) -0024-0027- user creating new log element 204a for an interaction)

Regarding Claim 6, King discloses:   The computer-implemented method of claim 1, wherein the runbook comprises elements selected from the group consisting of: audio generated by the authorized user, captured by the audio capture device, contemporaneously with the authorized user performing the task, commands executed by the authorized user through the at least one interface, tools executed by one or more computing resources comprising the shared computing environment, accessed by the authorized user through the at least one interface, screen movements, captured by the screen recorder, executed by the P201800728US01-39-authorized user in the at least one interface, and text generated by the authorized user contemporaneously with the authorized user performing the task.  (0034-When closed, the collaborative effort system may form or generate a complete log, content history, transcript, etc. of the content of the discussion that was conducted within the collaborative effort system.  The dialog box 300 may also include an option 302 to create a runbook based on the tagging during the discussion and collaborative effort performed within the collaborative effort system.  That is, a user, when closing the discussion within the collaborative effort system (after resolving a problem) may automatically have a runbook generated from the discussion based on the tagging).

Regarding Claim 8 King discloses:   The computer-implemented method of claim 7, the prompting comprising: displaying, by the one or more processors, a pop-up input field in the at least one interface to accept the explanation via text input by the authorized user.  (Examiner notes underlined language is directed to intended use and given limited patentable weight; Figure 3A (302) (Box) – “Create Runbook From Transcript)

Regarding Claim 9, King discloses:  The computer-implemented method of claim 1, further comprising: deploying, by the one or more processors, the runbook in a test environment; simulating, by the one or more processors, an event to be mitigated by completing the given task in the test environment; and monitoring, by the one or more processors, usage of the runbook to complete the task in the test environment, wherein the monitoring comprises collecting statistics reflecting a success rate of utilizing the runbook to complete the task.  [0012] “As problems arise in various systems, an attempt may be made to resolve the problem with a runbook, i.e., using a set of predefined or predetermined instructions, actions, and/or steps to perform to resolve the issue.  The runbook may be a pre-existing process or instruction manual that has been tested (test environment) and ensured for solving a variety of problems related to one or more systems and problems associated with the one or more systems…”(simulating event to be mitigated by completing the given task in the test environment); Examiner notes “ensured for solving a variety of problems related to one or more system(s) and problem(s) associated with the one or more systems” is interpreted to mean a number of problems that were solved were successful tests (success rate)) 

Regarding Claim 10, King discloses:  The computer-implemented method of claim 9, further comprising: determining, by the one or more processors, that the collected statistics reflect a success rate above a pre-determined threshold for the runbook; (0012- The runbook may be a pre-existing process or instruction manual that has been tested and ensured for solving a variety of problems related to one or more systems and problems associated with the one or more systems…” (the number of successful tests that ensured the solving of the variety is interpreted as the threshold)
and based on the determining, deploying, by the one or more processors, the runbook to the repository.   (Figure 2, 0029(bottom)- Further, links to runbooks or other pre-existing material that are associated with the problem and/or associated with systems, elements, etc. associated with the program or other systems that includes the problem may be provided in supporting elements 206a.)

Regarding Claim 11, King discloses:  The computer-implemented method of claim 10, wherein the deploying comprises: indexing, by the one or more processors, the runbook in the repository such that it can be identified based on the querying.  (Figure 2 (206a), 0029- Further, links to runbooks or other pre-existing material that are associated with the problem and/or associated with systems, elements, etc. associated with the program or other systems that includes the problem may be provided in supporting elements 206a.)

Regarding Claim 12, King discloses:  The computer-implemented method of claim 1, further comprising: providing, by the one or more processors, to the authorized user, through the at least one interface, a mechanism to stop and restart the capture of the activities.  (Figure 3A (stop); 0039-0041,Figure 4- modifying runbook before saving as final runbook)

Regarding Claim 13, King discloses: The computer-implemented method of claim 1, further comprising: providing, by the one or more processors, to the authorized user, through the at least one interface, a method to edit contents of the runbook.  (0039-0041,Figure 4- modifying runbook)

Claim 14-17 and 19-20 stand rejected based on the same citations and rationale as the Claims above. 

In Claims 14 and 20 – Examiner notes the “wherein the given task comprises mitigating an issue” and “the inputs mitigate the issue” are read on by King, 0027, Figure 2 (Middle Box-204C) (“Command, fixed problem”).  

Claims 5 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over King (2017/0090736) in view of Ramamurthy (2006/0184410) in view of Matejka in view of Wisgo (2015/0309811)

Regarding Claim 5, King discloses:  The computer-implemented method of claim 1. King does not explicitly state; However, Wisgo, directed to managing applications (0001), discloses:   wherein the determining that the authorized user is initiating the given task comprises: intercepting, by the one or more processors, an alert provided to the at least one interface by one or more programs monitoring hardware and software elements of the shared computing environment.   [0110] New management opportunities may also relate to the display of visual interfaces provided by the dynamic libraries 518 (e.g., GUIs).  Current mobile platforms might be configured such that the mobile device only displays a single mobile application interface at any given time.  The managing application 504 overcomes this limitation by binding the dynamic libraries to the managing application process.  As a result, the application manager 520 may intercept display commands from the dynamic libraries 518 and control when and how a visual interface is presented at a mobile device.  The application manager 520 may, for example, customize a visual interface of a dynamic library 518 and determine where that visual interface should be presented at the display screen of a mobile device.  The application manager 520 may adjust the dimensions of the visual interface of a dynamic library 518.  The application manager 520 may also intercept notifications generated by dynamic libraries 518 (e.g., alerts, status updates) and customize the notifications before presentation to the end user.  The application manager 520 may control which dynamic libraries 518 appear in the foreground or the background at the workspace.  The application manager 520 may also define unique gestures and custom commands for interacting the with dynamic libraries 518 at the mobile device.  Custom commands may include, for example, logging out of the managing application, manually initiating an update to the management policies 522, and other types of custom commands that will be appreciated with the benefit of this disclosure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Wisgo’s intercepting of an alert provided to the at least one user interface to King’s in view of Ramamurthy in view of Matejka’s determination that a task is initiated, helping customize notifications that are presented to the user device (0110) 

Claim 18 stands rejected based on the same citations and rationale as applied to Claim 5.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simpson (2009/0210225), directed to electronic task management systems, discloses an audio client may include a “PDA, smart phone, laptop computer, desktop computer, or the like equipped with a microphone” (0028(bottom), Figure 2 (212)); the user records a task description in response to a prompt (ie. explanation for using the tool), an audio file is stored with the task object (0039-0041, Figure 2-3); the task may be assigned to another user such that it is accessible to both the user who created the task and the user to whom the task been delegated (0045)    
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623